UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-7887


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

DARRON OWENS, a/k/a Dee,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Orangeburg. Cameron McGowan Currie, Senior District Judge. (5:01-cr-00084-CMC-3)


Submitted: July 20, 2021                                          Decided: August 18, 2021


Before MOTZ, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Darron Owens, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Darron Owens appeals the district court’s order denying Owens’ motion for a

sentence reduction pursuant to the First Step Act of 2018, Pub. L. No. 115-391, § 404, 132

Stat. 5194, 5222. On appeal, we confine our review to the issues raised in the informal

brief. See 4th Cir. R. 34(b). Because Owens’ informal brief does not fairly challenge the

basis for the district court’s disposition, he has forfeited appellate review of the court’s

order. See Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir. 2014) (“The informal brief is

an important document; under Fourth Circuit rules, our review is limited to issues

preserved in that brief.”). Accordingly, we affirm the district court’s judgment. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                               AFFIRMED




                                             2